         Case 1:20-cr-00320-PAE Document 19 Filed 11/17/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 17, 2020

BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
EngelmayerNYSDChambers@nysd.uscourts.gov

       Re:     United States v. William Sadleir, 20 Cr. 320 (PAE)

Dear Judge Engelmayer:

       The Government respectfully requests that the Court enter the attached proposed protective
order governing discovery materials produced by the Government to the defense in this matter.

        The Government recognizes its obligation to provide discovery materials to the defendant
pursuant to the United States Constitution, federal statutes, and the Federal Rules of Criminal
Procedure. The Government seeks to provide these discovery materials to the defendant consistent
with the need to protect the confidentiality of ongoing investigations and the confidentiality
interests of other parties. The discovery that the Government intends to provide to the defendant
contains materials that, if disseminated to third parties, could, among other things, impede ongoing
investigations and implicate the privacy and confidentiality interests of third parties. As a result,
the Government respectfully submits that there is good cause to enter the attached order.

       The defendant, through counsel, consents to the entry of the proposed order.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                          by: _________/s/______________________
                                              Jared Lenow
                                              Assistant United States Attorney
                                              (212) 637-1068

cc: Matthew L. Schwartz (via ECF and email)
